Case 2:19-mj-04543-CG Document1 Filed 12/26/19 Page 1 of 3

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
v. )
) Case No: Y vi 4S4 Ss
David Alberto CHAVEZ
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of December 22, 2019 in the county of Dona Ana in the State and District of New Mexico,
the defendant violated 8 U.S.C. §
1324(a)(1)(A)Gi)(Trans ing), 1324(a)(1)(A)(v)(1)(Conspiracy to Violate 1324 - All subsections
an offense described as follows:

engaged in a conspiracy to commit a violation of 8 USC 1324(a)(1)(a)(v)(1) Conspiracy, to wit: 8 USC 1324(a)(1)(a)(it)
Transporting, knowing or in reckless disregard of the fact that, ALIENS, had come to, entered, or remained in the United
Sates in violation of law, transport, or move or attempt to transport or move such aliens within the United States by means
of transportation or otherwise, in furtherance of such violation of law

 

This criminal complaint is based on these facts:
On December 22, 2019, Border Patrol Agent (BPA) 1 and Border Patrol Agent (BPA) 2 were each operating a Forward
Looking Infra-Red (FLIR) device in Zone 14 of the Santa Teresa Border Patrol Station's Area of Responsibility (AOR).
At approximately 8:00 pm, BPA1 and BPA2 observed a group of suspected illegal aliens walking north through the desert
towards New Mexico Highway 9 (NMH 9) mile marker (MM) 124. The Agents kept a continuous watch on the group
and advised other Agents in the area of the group walking north.

f] Continued on the attached sheet.

LLM)

 

t
Complainant's signature

Fred Medina Jr_ Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: December 24, 2019 Fee
Judge's signature
CARMEN E. GARZA
City and state: Las Cruces, N.M. US. MAGISTRATE JUDGE

Printed name and title

 
Case 2:19-mj-04543-CG Document1 Filed 12/26/19 Page 2 of 3

CONTINUATION OF CRIMINAL COMPLAINT

STATE AND DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

V.
David Alberto CHAVEZ

Continuation of Statement of Facts:

A short time later, BPA 1 and BPA 2, observed the group approached MM 124 and appeared to be waiting as their
northbound movement stopped. At approximately 8:38 p.m. BPA1 and BPA 2 observed a pickup truck traveling east pull
over next to MM 124 on NMH 9. As it stopped, both Agents observed six subjects quickly jump over the barbed wire
fence south of NMH 9 and get into the pickup truck. The pickup truck immediately proceeded to drive east on NMH 9.
BPA 1 and BPA 2 relayed their observation to other agents in the area via their service radios.

At approximately 8:50 p.m., BPA 3 and BPA 4, who were observing vehicle traffic on NMH 9 east of MM 124, observed
the suspected vehicle and proceeded to activate their emergency equipment and conduct a vehicle stop on NMH 9, MM
137. The vehicle in question was a brown pickup truck. BPA 3 contacted El Paso Sector Radio (KAK880) via service
radio and requested record checks on the displayed license plate to include a 72 hour lane check. KAK880 stated the
vehicle is registered to someone other than the driver with a last crossing at the Columbus, New Mexico Port of Entry on
December 22, 2019, at approximately 21:47 hours Eastern Standard Time.

BPA 3 approached the driver's side window and identified himself as a Border Patrol Agent and questioned the driver,
later identified as CHAVEZ. As BPA 3 questioned CHAVEZ, he observed several subjects in the front and back seats
attempting to hide from view. BPA 4, who had approached the passenger side window, observed the subjects as well.

Instead of answering BPA 3's question, CHAVEZ asked why he had been stopped. BPA 3 explained to CHAVEZ that
Agents had witnessed the above mentioned actions. Agent Zepeda then instructed CHAVEZ to exit the vehicle. Once
out of the vehicle, CHAVEZ was advised that he was being placed under arrest for suspicion of illegal alien smuggling.
CHAVEZ was transported to the Santa Teresa Border Patrol Station by Agent Matheny.

All subjects in the pickup truck were questioned individually as to their citizenship and immigration status. All subjects
stated they had just made an illegal entry into the United States and were not in possession of immigration documents
allowing them to be or remain in the United States legally. All subjects were then placed under arrest and transported to
the Santa Teresa Border Patrol Station for processing.

Material Witness Statement:

Material Witness claims to have made arrangements with an unknown smuggler to be smuggled into the United States.
Material Witness states he was going to be charged a smuggling fee of $15,000 United States Dollars (USD) to be taken
to New Jersey of which he had already paid $10,000 USD. Material Witness states that he traveled by bus and arrived in
Ciudad Juarez, Chihuahua, Mexico about five days ago. Material Witness states he was dealing with a Juarez based
smuggler. Material Witness states he stayed in an unknown hotel in Ciudad Juarez for two days and later received a

phone call from an unknown female who instructed him to take a taxi to an unknown location where he was then moved to
a stash house for three days.

Material Witness claims that on December 22, 2019, an unknown subject driving a vehicle transported him and the four
other subjects to an unknown location in the desert. Material Witness claims an unknown foot guide lead the group
through the desert up to the United States/Mexico International Border Fence. Material Witness claims that once over the
 

Case 2:19-mj-04543-CG Document1 Filed 12/26/19 Page 3 of 3

United States/Mexico border fence, the guide continued guiding them towards a road. Material Witness claims the foot
guide told them to be looking for a truck with a red light towards the front of the vehicle because that was the vehicle that
was going to pick them up once they got to the road. Material Witness claims they were then taken to an area near the
highway where they were hiding behind a big brush. Material Witness claims that after some time, the foot guide
instructed the group that the pickup vehicle had arrived and to run for the highway where the vehicle had stopped.
Material Witness claims that as he was getting into the truck, he heard the driver say in Spanish "Subanse rapido" (To get
in quick). Material Witness claims the truck then drove down the highway for a short time but then the vehicle was pulled
over by Border Patrol.

DISPOSITION:

Assistant United States Attorney (AUSA) Richard Williams was presented the 1 on 5 alien smuggling scheme and
approved criminal prosecution under 8 USC 1324 Conspiracy to Transport and Transporting for the driver, CHAVEZ.

Continuation of Statutory Language:

a | My //-

i ure of Judicial Officer Signature of Complainant

Medina Jr, Fred
Filing Agent
